Citation Nr: 1328311	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities 
(TDIU).  


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 
1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2010 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record 
(Virtual VA) prior to rendering a decision in this case.  It 
does not contain any evidence not already in the claims 
folder or considered by the RO.  

The Veteran appeared at a hearing before the undersigned at 
the RO in July 2013.  A transcript of this hearing is in the 
electronic record.  

The issues of entitlement to increased ratings for cold 
injury residuals and special monthly compensation based on 
the need for aid and attendance or being housebound has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities combine to 
an 80 percent rating, with disabilities of the upper and 
lower extremities that combine to at least 60 percent and 
arise from the common etiology of a cold injury.  

2.  The Veteran's service connected disabilities combine to 
render him unemployable.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  Given the Board's 
favorable decision, no further notice or assistance is 
required to aid the Veteran in substantiating his claim. 

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that a 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
determining one 60 percent disability or one 40 percent 
disability, disabilities of one or both upper extremities 
including the bilateral factor, may be considered together, 
and disabilities resulting from a common etiology or a 
single accident may be considered together.  38 C.F.R. §§ 
3.340, 4.16(a).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran is service connected for the residuals of a cold 
injury to the left lower extremity, evaluated as 20 percent 
disabling; the residuals of a cold injury to the left upper 
extremity, evaluated as 20 percent disabling; the residuals 
of a cold injury to the right lower extremity, evaluated as 
20 percent disabling; the residuals of a cold injury to the 
right upper extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, 
evaluated as 20 percent disabling; and peripheral neuropathy 
of the left lower extremity, evaluated as 20 percent 
disabling.  He is also in receipt of a noncompensable rating 
for residuals of a perianal fistula.  He has a combined 
evaluation of 80 percent.  

The residuals of cold injuries to the left lower extremity, 
right lower extremity, left upper extremity, and right upper 
extremity are each the result of a common etiology, and are 
each evaluated as 20 percent disabling.  When combined under 
the provisions of 38 C.F.R. § 4.25, they are evaluated as 60 
percent disabling prior to consideration of the bilateral 
factor.  They are considered a single disability for 
purposes of 38 C.F.R. § 4.16(a).  The question is whether 
the service connected disabilities render him unemployable.  

In a February 2012 opinion the Veteran's private doctor 
stated that the Veteran had significant peripheral vascular 
disease, significant coronary artery disease, and 
significant chronic obstructive pulmonary disease.  He added 
that the Veteran was evaluated for leg pain and foot pain 
secondary to neuropathy.  The doctor noted that the Veteran 
served in Korea during the war, where he suffered severe 
frost bite.  This was a major contributor to his current 
neuropathy and extremity pain.  The Veteran was under 
treatment without any relief.  He experienced constant pain 
in his legs and feet.  This resulted in difficulty 
ambulating, and he required assistance with his daily skills 
to safely live at home.  The Veteran was currently assisted 
by family members.  The doctor opined that the Veteran was 
completely unable to perform any type of employment.  The 
doctor added that this was a permanent, life-long condition, 
and that the Veteran was 100 percent disabled.  

The Veteran was also afforded a VA examination for cold 
injuries in July 2012.  After completion of the examination 
and reported record review, the examiner opined that the 
Veteran's cold injuries did not impact his ability to work.  
The examiner stated that the Veteran was ambulatory without 
assistance.  He said that the Veteran's cold injury 
residuals alone did not preclude gainful employment, and 
added that the Veteran was currently doing odd jobs such as 
carpentry.  

At his hearing, the Veteran stated that the VA examiner did 
not appear to be paying attention to him during the 
examination and was using a cell phone during much of the 
examination.  The Veteran denied telling the examiner that 
he worked part time.  He testified that he had not worked 
part time since the 1990's, and currently could not mow a 
lawn or drive.

The February 2012 private opinion discussed disabilities for 
which the Veteran is not service connected, and which may 
not be considered in determining whether or not the Veteran 
is entitled to TDIU.  However, this letter also makes it 
clear that it is the Veteran's service connected 
disabilities were the primary reason the Veteran is 
unemployable.  In fact, the doctor added that this pain 
caused the Veteran to require assistance to complete 
activities of daily living, much less hold gainful 
employment.  While the July 2012 examiner considered only 
the Veteran's service connected disabilities, he supported 
his negative opinion by saying that the Veteran did odd jobs 
such as carpentry.  This is contrary to the Veteran's 
testimony and his August 2012 letter stating that he had not 
done any such work in six years.  The evidence is in at 
least equipoise.  Resolving reasonable doubt in favor of the 
Veteran, the claim for TDIU is granted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


